Conviction for driving an automobile without having a number on the rear and one on the front, punishment fine of $25.00.
Complaint was filed in the county court at law of Wichita County against appellant in June, 1925, charging him with driving a motor vehicle upon a public highway in said county without having displayed, one on the front and the other on the back thereof, number plates corresponding to the distinctive number assigned said vehicle by the Highway Department of the State of Texas. The case was tried in April, 1926, after the taking effect of the Revised Criminal Statutes of Texas on September 1, 1925.
Art. 820aa of the Penal Code of Texas of 1918 specifically forbade one operating an automobile upon a public highway without having displayed upon the front and the back number plates corresponding with the number assigned to such car by the Highway Department of this state. The codifiers omitted from the statutes as compiled and adopted by the Thirty-Ninth Legislature said Art. 820aa. Art. 17 of the 1925 P. C., which became effective on September 1 of said year, specifically provides that no offense committed and no fine, forfeiture or penalty incurred under existing laws previous to the time when this code takes effect shall be affected by the repeal herein of any such laws, but the punishment of such offense * * * shall take place as if the law repealed had remained in force. We regard the provisions of this statute just referred to as applicable. Under the law as it existed at the time of the filing of this complaint, and under the testimony offered on behalf of the state upon this trial, we have no doubt but that there was a violation of the statute on the part of appellant. He is shown to have operated a car for a considerable time, upon the public highways of Wichita County, without having any number plates upon it at all.
There are three bills of exception in the record. No. 1 complains of the testimony of the witness Glenn, who said: "I had seen him before this operating without a license and on the Iowa Park road, and before we had the conversation." We cannot tell from the bill what the conversation was, nor what the relevance of the testimony objected to might be. It certainly *Page 628 
was material to prove by some witness that he had seen appellant operating his car without a license number. The bill reveals no error.
Bill of exceptions No. 2 complains of the refusal of the learned trial judge to permit appellant to state what his intention was in regard to violating the law when he drove his truck. The bill shows that the question was asked and the answer made. There is nothing to show that the answer was excluded. We think the question and answer would be improper, and if objection had been duly made it should have been sustained. It is not shown that the matter did not go before the jury. The remaining bill is to the refusal of an instructed verdict favorable to appellant. We perceive no error in this matter.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.